         Case 1:17-cr-00339-AJN Document 308 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/21/2020

United States of America,

               –v–
                                                                            17-cr-339 (AJN)
Ronald Bolanos,
                                                                                ORDER
                      Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s supplement to his motion for compassionate
release filed August 20, 2020. The Government is hereby ordered to respond to the motion by
August 28, 2020. The Defendant may file a reply by September 4, 2020.

       SO ORDERED.


Dated: August 21, 2020                          __________________________________
       New York, New York                               ALISON J. NATHAN
                                                      United States District Judge
